Citation Nr: 0336199	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-17 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to service connection for a psychiatric 
disorder, to include schizoid personality disorder and 
depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1959 to July 
1961.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The veteran submitted additional medical evidence pertinent 
to his low back disability claim in October 2003.  The 
veteran indicated that he waived RO review of the newly 
submitted evidence.  

The veteran's claim for entitlement to service connection for 
a psychiatric disorder, to include schizoid personality 
disorder and depression, is the subject of a remand section 
of this decision.


FINDINGS OF FACT

1.  The veteran experienced signs of a back disability while 
in service. 

2.  The veteran has experienced chronic back disability on an 
ongoing basis ever since service.

3.  The veteran currently has degenerative disc disease of 
the lumbar spine as a result of his service.


CONCLUSION OF LAW

The veteran has degenerative disc disease of the lumbar spine 
which was incurred in service.  38 U.S.C.A. §§ 1112, 1131, 
1137, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
and 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to service connection 
for a back disorder.  He asserts that he initially injured 
his back in service while lifting a heavy object, and that he 
has experienced ongoing back problems ever since that injury.  
The veteran has stated that he received ongoing treatment for 
his back disorder from a private physician during the 1960's 
and 1970's, but that this physician is deceased and his 
records are unavailable.

I. Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of all 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  Second, it also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board notes that in a March 2001 letter, the veteran was 
notified of the information and evidence necessary to 
substantiate his claim for entitlement to service connection 
for a back disorder, and informed of which evidence, if any, 
the veteran was expected to obtain and submit, and which 
evidence was to be retrieved by VA.  Due to the favorable 
determination contained herein, further description as to how 
the VCAA has been met in this case is unnecessary.

II. Evidence

The veteran's service medical records reveal treatment for 
low back pain in April 1960.  Examination revealed the 
veteran to have right paraverterbral spasm and tenderness to 
the right of L5, with limitation of forward and left lateral 
flexion.  Straight leg raising was positive at 60 degrees on 
the right.  The impression was L-5 strain.  The veteran was 
again treated for low back pain on four occasions in March 
1961.  A July 1961 psychiatric examination report indicates 
that the veteran's duties included heavy work and lifting.  
The veteran was discharged from service due to the findings 
of the July 1961 psychiatric examination report.  The record 
does not reveal that the veteran was given a physical 
examination upon his discharge from active duty in July 1961.

Private medical records dated in November and December 1979 
show treatment for low back pain.  X-rays revealed narrowing 
of the L5-S1 interspace, with minimal osteoarthritic changes 
throughout the lumbar spine.  There was no evidence of recent 
osseous trauma or destruction.  The veteran received 
diagnoses of degenerative joint disease, prolapsed disc, and 
discogenic disease, L4-5 with nerve root irritation.  At that 
time, the veteran reported that he had injured his back 20 
years previously when lifting heavy baggage in the Navy.  The 
veteran stated that he had had intermittent attacks of back 
pain, with occasional radiation down the left leg, on an 
annual basis ever since the inservice injury.    

In a June 2001 letter, Steven Robbe, M.D., stated that he had 
treated the veteran for his chronic back pain for many years.  
Dr. Robbe noted that from reviewing the records there had 
been some question as to whether the veteran should be 
approved for benefits due to his back problems.  Dr. Robbe 
stated that he felt that the veteran deserved benefits for 
his chronic back pain. 

The veteran was provided a VA general medical examination in 
December 2001.  The VA examiner noted that he did not have 
the veteran's claims file to review, and that he was unable 
to provide an opinion as to whether or not the veteran had a 
current back disability that was related to service.

VA X-rays of the lumbosacral spine performed in December 2001 
revealed that the veteran had degenerative discal 
deterioration of the caudal lumbosacral spine.

In a March 2002 statement, the veteran's spouse stated that 
the veteran hurt his back during service when he lifted 
something.  She reported that the veteran had had back pain 
ever since that time.

An August 2003 VA X-ray report notes that the veteran's 
lumbar spine X-rays appeared similar to the X-rays performed 
in 2001.  The impression was ankylosing spondylitis of the 
distal thoracic spine and at various levels of the lumbar 
spine.

III.  Legal Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not adequately shown during service, 
evidence of continuity of symptomatology.

The veteran maintains that his current back disability 
results from a lifting injury he experienced during service.  
In this case, the evidence clearly shows that the veteran 
experienced a lumbar spine disability on two occasions during 
service.  The contemporary records also support the veteran's 
assertions that his inservice duties included heavy work and 
lifting.  

The medical evidence of record indicates that the veteran 
currently has a low back disability, degenerative disc 
disease of the lumbar spine.  

The question that must be answered is whether or not the 
veteran's current lumbar spine disability is related to the 
lumbar spine disability shown during service.  The veteran 
and his spouse have consistently asserted that the veteran 
has had ongoing, periodic back disability ever since the 
veteran's back problems in service.  The Board notes that in 
November 1979 the veteran received treatment for back 
disability and at that time he reported that he had had 
continuing back problems ever since a back injury in service.  
The Board finds this statement of the veteran to be 
particularly credible, as it was made 20 years prior to the 
veteran ever making a claim for VA benefits.  Furthermore, 
the March 2001 statement of Dr. Robbe, seemed to indicate 
that physician's belief that the veteran's current back 
disability was related to the veteran's service.  
Consequently, the Board finds that the balance of the medical 
evidence reveals that the veteran's current back disability 
is a chronic disability which began during service.  At a 
minimum, the evidence is in equipoise in this case as to 
whether the veteran's current lumbar spine disability is 
related to service, and the veteran is therefore entitled to 
have the benefit of the doubt resolved in his favor.  
Accordingly, the Board finds that the veteran meets the 
criteria for entitlement to service connection for 
degenerative disc disease of the lumbar spine.


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is granted.


REMAND

The veteran also seeks entitlement to service connection for 
a psychiatric disorder, to include schizoid personality 
disorder and depression.  The veteran's July 1959 enlistment 
examination indicates that the veteran was found to have no 
psychiatric disability.  The service medical records reveal 
no psychiatric complaints or treatment until June 1961.  At 
that time the veteran was noted to have a schizoid 
personality disorder and he was thereafter discharged from 
service due to that disorder. 

The veteran was provided a VA psychiatric examination in 
January 2002.  The VA psychiatrist examined the veteran and 
his records and noted that the veteran had a history of being 
depressed and treated of that while in the service.  The 
examiner diagnosed the veteran as currently having dysthymia.  
The examiner opined that the veteran's current depression was 
not necessarily related to the veteran's back problems.  
However, the VA examiner failed to express any opinion as to 
whether the veteran's current dysthymia is related to the 
psychiatric disability the veteran was first shown to have 
during service.  The Board is of the opinion that the January 
2002 VA psychiatric examination was inadequate.  Since there 
is medical evidence that the veteran possibly experienced a 
chronic disability, depression, during service, and since the 
veteran is currently shown to have depression, the Board is 
of the opinion that a VA medical examination with medical 
opinion is required in this case.  The Board finds that there 
is insufficient medical evidence to make a determination on 
the veteran's claim at this time, and the Board is not 
competent to make its own unsubstantiated medical 
determination.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The veteran was sent a letter in March 2001 which informed 
him of the information and evidence necessary to substantiate 
his claim for service connection for a psychiatric disorder.  
However, this letter, and no other documents of record, have 
informed the veteran of which evidence, if any, he is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  The VCAA requires that the veteran be 
provided such notice.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Accordingly, this case is remanded for the following:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
decisions in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, 345 F. 3rd 1334 (Fed 
Cir. 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.  
This should include informing the veteran 
of which evidence, if any, he is expected 
to obtain and submit, and which evidence 
will be retrieved by VA.

2.  Contact the veteran and his 
representative, and request that they 
provide the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who may 
possess additional records pertinent to 
the claim for service connection for a 
psychiatric disorder.  With any necessary 
authorization, attempt to obtain copies 
of pertinent treatment records identified 
by the veteran and his representative, 
which are not currently of record.    

3.  After obtaining any available 
treatment records, arrange for the 
veteran to undergo a psychiatric 
examination to determine the nature and 
etiology of any psychiatric disabilities 
present.  The examiner should also 
provide an opinion as to whether it is at 
least as likely as not that any 
psychiatric disability found is related 
to the veteran's psychiatric problems 
during service, or any other incident of 
service.  A rationale for all opinions 
expressed should be provided. 

4.  Then, review the claims file to 
ensure that the requested development has 
been completed.  Ensure that the VA 
examination complies fully with the above 
instructions, and if not, take corrective 
action.  Stegall v. West, 11 Vet. App. 
268 (1998). 



5.  After undertaking any additional 
development deemed appropriate, 
readjudicate the claim for entitlement to 
service connection for a psychiatric 
disorder, to include schizoid personality 
disorder and depression.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond. 

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  No action is 
required of the veteran until further notice.  This case must 
be afforded expeditious treatment.


	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



